         Case 1:19-cv-02142-RMB-BCM Document 57 Filed 04/09/19 Page 1 of 2

                                                                        USDCSDNY
                                                                        DOCUMENT
UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRO NI CALLY FILED
---------------------------------------------------------------x        DOC #: _ _+--.......,,__.~,._-
LEK SECURITIES CORPORATION AND ROX
SYSTEMS, INC.,
                                                                        DATE FILED:
                                                                                     ------.---~-
                                   Plaintiffs,
                                                                   19 Civ. 2142 (RMB) (BCM)
                          - against -
                                                                   ORDER
NICOLAS LOUIS, JONA THAN FOWLER,
VOLANT HOLDING, LLC d/b/a/ VOLANT
TRADING, VOLANT TRADING, LLC, VOLANT:
LIQUIDITY, LLC, AND VOLANT EXECUTION, :
LLC,

                                    Defendants.
---------------------------------------------------------------x

         Having reviewed the record herein, including but not limited to, (1) Magistrate Judge

Barbara C. Moses's Expedited Discovery and Case Management Order, dated April 5, 2019; (2)

Defendants Fowler and Louis's Letter Motion, dated April 8, 2019; (3) Defendant Volant

Holding, LLC's Letter Motion, dated April 8, 2019; and (4) Plaintiffs' letter opposition, dated

April 8, 2019, the Court determines as follows:

         1 - Judge Moses' discovery and case management plan reflects a great deal of effort and

thoughtfulness. The Court approves the plan without any modification.

         2 - The Court directs that Plaintiffs forthwith post security of $500,000 with the Clerk of

Court. See, e.g., Alpha Capital Aktiengesellschaft v. Grp. Mgmt. Corp., 2002 WL 31681798, at

*10 (S.D.N.Y. Nov. 25, 2002); F.T.C. v. Verity Int'L Ltd., 124 F. Supp. 2d 193,206 (S.D.N.Y.

2000).

         3 - The Defendants may file a joint 8-page, double-spaced letter brief with regard to

whether this Court has jurisdiction over this action by Monday, April 15, 2019 (a legal issue

which counsel have already briefed). Plaintiffs' opposition brief should be submitted by Monday,

                                                          1
        Case 1:19-cv-02142-RMB-BCM Document 57 Filed 04/09/19 Page 2 of 2



April 22, 2019. Counsel will not succeed upon this motion (or beyond) if they fail to cite

persuasive authority and/or if the authorities they cite are not on point.

        4 - The Court is not prepared to schedule a preliminary injunction hearing date or a trial

date at this time.



Dated: New York, New York
       April 9, 2019


                                                       RICHARD M. BERMAN
                                                            U.S.D.J.




                                                   2
